Citation Nr: 1210168	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from November 6, 1992, to September 30, 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned in July 2010.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an extension of the delimiting date for Chapter 30 educational assistance.  In general, VA will not provide basic educational assistance or supplemental educational assistance to a veteran or service member beyond 10 years from the later of the date of the Veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050(a). 

However, the delimiting period of eligibility for Chapter 30 benefits may be extended if the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his or her willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a). 

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which the veteran's original period of eligibility ended; or (2) one year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

In this case, the Veteran separated from service on September 30, 1994; as such, the period of eligibility for Chapter 30 benefits ended on October 2, 2004.  Thus, the application for an extension of the delimiting date must have been received by whichever is later: October 2, 2004, or one year from the date when the Veteran's disability no longer prevented her from initiating her education. 

VA received the Veteran's application for an extension in September 2009, well after the October 2004 deadline. Therefore, the question becomes on what date was the Veteran no longer prevented from beginning or resuming a chosen educational program due to disability. 

The Veteran contends that she was unable to begin a program of study due to treatment for a thyroid disorder.  The Veteran submitted private treatment records dated from 1996 to 1997 showing treatment for hyperthyroidism.  The Veteran also submitted Social Security Administration (SSA) records showing that she filed a claim for SSA disability benefits in October 2003.  A September 2003 determination conducted during the development of her SSA claim concluded that the Veteran's allegations of Grave's disease and hyperthyroidism were credible, but that these impairments caused no more than minimal functional limitation and were considered non-severe.  However, in an October 2004 decision, an SSA administrative law judge concluded that the Veteran was under a disability since May 2, 2003, due to the "severe" impairments of Grave's disease with thyrotoxic orbitopathy (protruding eyes), status post bilateral orbital decompression which caused double vision, and morbid obesity.  Significantly, the administrative law judge concluded that the Veteran was "moderately limited" in her ability to maintain attention and concentration secondary to moderate pain, recurrent headaches, and double vision.  

In correspondence dated in November 2009, the Veteran indicated that she "wasn't considering going to school during Oct. 2, 2004 due to [her] disability.  So, [she] wouldn't have known or thought to get an extension on that delimiting date."  In correspondence associated with her February 2010 substantive appeal, she indicated that "I have always wanted to attend school, but unfortunately my illness would not permit it during that time period."  She further indicated that she had been receiving VA treatment at the John J. Pershing VA Medical Center in Poplar Bluff, Missouri, and at the VA St. Louis Healthcare System in St. Louis, Missouri.  However, these treatment records have not been associated with the claims file.  Where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made. See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, the VA treatment records identified by the Veteran must be obtained.  Id.

In addition, the Veteran submitted a copy of her favorable October 2004 SSA decision, along with other SSA documents.  However, the SSA documents associated with the claims file make reference to other documents and medical treatment records not associated with the claims file, suggesting that all of the Veteran's SSA records and/or records relied on in rendering the October 2004 SSA decision have not been associated with the claims file.  Because the SSA records on which the October 2004 SSA decision was based may contain pertinent information relating to the Veteran's claim (i.e., whether the Veteran was prevented from initiating her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability), an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  The Veteran must be provided an opportunity to identify all VA and non-VA medical providers who have treated or examined her for her various disabilities from 2004 to 2009.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination she may identify.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA treatment records from the John J. Pershing VA Medical Center in Poplar Bluff, Missouri, and from the VA St. Louis Healthcare System in St. Louis, Missouri.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  The RO should also contact the SSA for the purpose of 
obtaining a copy of all medical records relied upon in conjunction with the Veteran's successful claim for SSA disability benefits.  Any and all records obtained through the above development efforts must be associated with the claims file. If any identified record is unavailable, the RO should so specifically state, and the documentation used in making that determination should be set forth in the claims file. All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims folder.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


